COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-13-00354-CV
Trial Court Cause
Number:                    1016865
Style:                     Alfred F. Bernat
                           v Tomas Sotelo and Benancia Sotelo
Date motion filed*:        February 20, 2014
Type of motion:            Motion for Rehearing
Party filing motion:       Appellant
Document to be filed:      n/a

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle

Date: March 19, 2014